CROTHERS, Justice,
specially concurring.
[¶ 16] I agree with the majority opinion that Weeks has failed in her burden of showing N.D.C.C. § 65-05-09.3 is unconstitutional. I therefore agree the judgment should be affirmed. However, I respectfully disagree with the majority that our decision should be made without considering Weeks’ argument on the merits.
[¶ 17] Weeks preserved the constitutional argument before the agency and made the constitutional argument in the district court. Weeks’ argument was minimally supported by citation to case law and included discussion of approaches taken in other jurisdictions. WSI responded with citation to law and with an extensive recitation of legislative history behind N.D.C.C. § 65-05-09.3 and the related statutes. Based on a similar record, the district court wrote a 15-page order finding the statute rationally related to a governmental interest and, thus, was constitutional. Recognizing that not all litigants have equal access to resources, and recognizing the district court’s well-considered order, I would reach the merits and uphold the constitutionality of N.D.C.C. § 65-05-09.3.
[¶ 18] GERALD W. VANDE WALLE, C.J., concurs.